0 I? | G | MN [se 4:19-cr-001 90 Document 17 Filed 06/18/19 @. 1of2 PagelD 20

US bie
wortes DISTRICT COURT |

IN THE UNITED STATES DISTRICT/'COURT et OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXA LED
FORT WORTH DIVISION

  

UNITED STATES OF AMERICA CLE
By RK, U.S. DISTRICT Court

v. N Ee
oO. ne!
MICHAEL WEBB (01) 4@-19CR-196-0
INFORMATION

The United States Attorney Charges:
Count One
Kidnapping
(Violation of 18 U.S.C. 1201(a)(1) and (g))

On or about May 18, 2019, in the Fort Worth Division of the Northern District of
Texas, defendant, Michael Webb, did unlawfully and willfully seize, kidnap, confine,
abduct and carry away, and hold MV1, a child under 18 years of age, for his benefit and
otherwise, and in committing and in furtherance of the commission of the offense, Webb
used any means, facility, and instrumentality of interstate and foreign commerce. At the

time, Webb was over 18 years of age, was not related to, and did not have legal custody

of MV1.

Information — Page 1
 

Case 4:19-cr-001 94 Document 17 Filed 06/18/19 @.- 2of2 PagelD 21

In violation of 18 U.S.C. §1201(a)(1) and (g).

Information — Page 2

ERIN NEALY COX
UNITED STATES ATTORNEY

(hids.a SHhee us

 

AJSHA SALEEM

Assistant United States Attorney
State Bar of Texas No. 00786218
801 Cherry Street

Fort Worth, Texas 76102
Telephone: 817-252-5200
Facsimile: 817-252-5455

E-mail: Aisha.Saleem@usdoj.gov

 
